ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 7/20/2021, in pages 15-17, with respect to Claims 1, 2, 5-6, 13-14 and 17-28 have been fully considered and are persuasive.  
Cancellation of claims 3-4 and 15-16 has been acknowledged.
Amendment to Claims 1-2, 5-6, 13-14 and 17-28 overcomes 103 rejections. 
Amendment to claims 1 and 13 overcomes 112(b) rejections.
Allowable Subject Matter
Claims 1-2, 5-6, 13-14 and 17-28 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “a temperature measuring device configured to measure an ambient temperature, the temperature measuring device comprising an output coupled to an input of the output variable device; a baseband pulse generating device configured to generate a signal of a pulse shape; and a modulator coupled to the baseband pulse generator and configured to modulate the output of the high frequency oscillator with the signal of the pulse shape, the modulator comprising an input coupled to an output of the high frequency oscillator, wherein, when the ambient temperature is a first threshold value or less, the pulse generating device adjusts at least one of the output and the pulse shape so that the side lobe is a predetermined output or less,- wherein in a case in which, when the ambient temperature exceeds the first threshold value, the output variable device adjusts the output of the high frequency oscillator in accordance with the measurement result of the power measuring device, and when the ambient 2Application No. 16/437,523 Reply to Office Action of April 23, 2021 temperature is the first threshold value or less, the output variable device adjusts the output of the high frequency oscillator in accordance with the measurement result of the temperature measuring device, a variation amount of the output of the high frequency oscillator which is adjusted in accordance with the measurement result of the temperature measuring device is larger than a variation amount of the output of the high frequency oscillator which is adjusted in accordance with the measurement result of the power measuring device”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 7, 9 and 11 depends ultimately from allowable, independent claim 1, so each of dependent claims 7, 9 and 11 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 2, none of the prior art of record either taken alone or in combination discloses the claimed “a temperature measuring device configured to measure an ambient temperature, the temperature measuring device comprising an output coupled to an input of the output variable device; a baseband pulse generating device configured to generate a signal of a pulse shape; and a modulator coupled to the baseband pulse generator and configured to modulate the output of the high frequency oscillator with the signal of the pulse shape, the modulator comprising an input coupled to an output of the high frequency oscillator, wherein, when the ambient temperature is a first threshold value or less, the pulse generating device adjusts at least one of the output and the pulse shape so that the side lobe is a predetermined output or less, wherein in a case in which, when the ambient temperature exceeds the first threshold value, the output variable device adjusts the output of the high frequency oscillator in accordance with the measurement result of the power measuring device, and when the ambient 2Application No. 16/437,523 Reply to Office Action of April 23, 2021 temperature is the first threshold value or less, the output variable device adjusts the output of the high frequency oscillator in accordance with the measurement result of the temperature measuring device, a variation amount of the output of the high frequency oscillator which is adjusted in accordance with the measurement result of the temperature measuring device is larger than a variation amount of the output of the high frequency oscillator which is adjusted in accordance with the measurement result of the power measuring device”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 8, 10 and 12 depends ultimately from allowable, independent claim 2, so each of dependent claims 8, 10 and 12 is allowable for, at least, the reasons for which independent claim 2 is allowable. 
As for independent claim 5, none of the prior art of record either taken alone or in combination discloses the claimed “a modulator coupled to the baseband pulse generator and configured to modulate the output of the high frequency oscillator with the signal of the pulse shape, the modulator comprising an input coupled to an output of the high frequency oscillator, wherein, when the ambient temperature is a first threshold value or less, the pulse generating device adjusts at least one of the output and the pulse shape so that the side lobe is a predetermined output or less, , wherein in a case in which, when the ambient temperature exceeds the first threshold value, the output variable device adjusts the output of the high frequency oscillator in accordance with the measurement result of the power measuring device, and when the ambient temperature is the first threshold value or less, the output variable device adjusts the 5Application No. 16/437,523 Reply to Office Action of April 23, 2021 output of the high frequency oscillator in accordance with the measurement result of the temperature measuring device, the adjustment of the output of the high frequency oscillator according to the measurement result of the temperature measuring device includes causing the output of the high frequency oscillator to vary twice or more with a variation amount smaller than a variation amount of the output of the high frequency oscillator which is adjusted in accordance with the measurement result of the power measuring device”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
As for independent claim 6, none of the prior art of record either taken alone or in combination discloses the claimed “a baseband pulse generating device including a pulse generator configured to generate a pulse having a predetermined pulse width and a low pass filter configured to adjust a shape of a pulse output from the pulse generator, the baseband pulse generating device generating a signal of a pulse shape; and 6Application No. 16/437,523 Reply to Office Action of April 23, 2021 a modulator coupled to the baseband pulse generator and configured to modulate the output of the high frequency oscillator with the signal of the pulse shape output from the baseband pulse generating device, the modulator comprising an input coupled to an output of the high frequency oscillator, wherein, when the ambient temperature exceeds a first threshold value, the output variable device adjusts the output of the high frequency oscillator in accordance with a measurement result of the power measuring device, wherein, when the ambient temperature is the first threshold value or less, an output of the high frequency pulse is adjusted within a predetermined range by performing at least one of adjusting the output of the high frequency oscillator by the output variable device and modifying and adjusting a shape of the signal of the pulse shape by the baseband pulse generating device in accordance with a measurement result of the temperature measuring device, wherein in a case in which, when the ambient temperature exceeds the first threshold value, the output variable device adjusts the output of the high frequency oscillator in accordance with the measurement result of the power measuring device, and when the ambient temperature is the first threshold value or less, the output variable device adjusts the output of the high frequency oscillator in accordance with the measurement result of the temperature measuring device, wherein the adjustment of the output of the high frequency oscillator according to the measurement result of the temperature measuring device includes causing the output of the high frequency oscillator to vary twice or more with a variation amount smaller than a variation amount of the output of the high frequency oscillator which is adjusted in accordance with the measurement result of the power measuring device”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
 “modifying and adjusting a shape of the signal of the pulse shape, wherein, when the temperature measurement value is a first threshold value or less, at least one of adjusting the output of the carrier wave so that the side lobe is a predetermined output or less and modifying and adjusting the shape of the signal of the pulse shape is performed by the output adjustment method- wherein, in a case in which, when the temperature measurement value exceeds a first threshold value, the adjusting the output of the carrier wave in accordance with the power measurement value is performed, and when the temperature measurement value is the first 9Application No. 16/437,523 Reply to Office Action of April 23, 2021 threshold value or less, the adjusting the output of the carrier wave in accordance with the temperature measurement value is performed, a variation amount of the output of the carrier wave which is adjusted in accordance with the temperature measurement value is greater than a variation amount of the output of the carrier wave which is adjusted in accordance with the power measurement value”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 19 and 21 depends ultimately from allowable, independent claim 13, so each of dependent claims 19 and 21 is allowable for, at least, the reasons for which independent claim 13 is allowable. 
As for independent claim 14, none of the prior art of record either taken alone or in combination discloses the claimed “modifying and adjusting a shape of the signal of the pulse shape in accordance with the temperature measurement value, wherein, when the temperature measurement value exceeds a first threshold value, a adjusting the output of the carrier wave in accordance with the power measurement value is performed, and when the temperature measurement value is the first threshold value or less, the output of the high frequency pulse is adjusted within a predetermined range by performing at least one of , nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 20 and 22 depends ultimately from allowable, independent claim 14, so each of dependent claims 20 and 22 is allowable for, at least, the reasons for which independent claim 14 is allowable. 
As for independent claim 17, none of the prior art of record either taken alone or in combination discloses the claimed “adjusting an output of the carrier wave; and modifying and adjusting a shape of the signal of the pulse shape, wherein, when the temperature measurement value is a first threshold value or less, at least one of adjusting the output of the carrier wave so that the side lobe is a predetermined output or less and modifying and adjusting the shape of the signal of the pulse shape is performed by the output adjustment method, 11Application No. 16/437,523 Reply to Office Action of April 23, 2021wherein, in a case in which, when the temperature measurement value exceeds a first threshold value, the adjusting the output of the carrier wave in accordance with the power measurement value is performed, and when the temperature measurement value is the first threshold value or less, the adjusting the output of the carrier wave in accordance with the temperature measurement value is performed, the adjustment of the output of the carrier wave according to the temperature measurement value includes causing the output of the carrier wave to vary twice or more with a variation amount smaller than a variation amount of the output of the carrier wave which is adjusted in accordance with the power measurement value”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
As for independent claim 18, none of the prior art of record either taken alone or in combination discloses the claimed “modifying and adjusting a shape of the signal of the pulse shape in accordance with the temperature measurement value, wherein, when the temperature measurement value exceeds a first threshold value, adjusting the output of the carrier wave in accordance with the power measurement value is performed, and 12Application No. 16/437,523 Reply to Office Action of April 23, 2021 when the temperature measurement value is the first threshold value or less, the output of the high frequency pulse is adjusted within a predetermined range by performing at least one of adjusting the output of the carrier wave and a modifying or adjusting a shape of the signal of the pulse shape in accordance with the temperature measurement, wherein, in a case in which, when the temperature measurement value exceeds a first threshold value, the adjusting the output of the carrier wave in accordance with the power measurement value is performed, and when the temperature measurement value is the first threshold value or less, the adjusting the output of the carrier wave in accordance with the temperature measurement value is performed, the adjustment of the output of the carrier wave according to the temperature measurement value includes causing the output of the carrier wave to vary twice or more with a variation amount smaller than a variation amount of the output of the carrier wave which is adjusted in accordance with the power measurement value”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
The closest prior art is found to be:
Teshirogi et al. (US 2009/0256740 A1) describes a radar using UWB (ultra wideband) of 22 to 29 GHz (paragraph 1); a short-range radar using UWB has nearly come to find practical application for use on an automotive vehicle (paragraph 2); the switch circuit 2 is intermittently turned on/off by a pulse signal Pa output from a pulse generator 3 in a predetermined period thereby to generate a short pulse wave (burst carrier) Pb (paragraphs 6); pulse generating unit]; [paragraphs 29-30: radar.. transmitting unit (21) which emits a predetermined short pulse wave (Pt)]; [paragraph 39: an oscillation frequency of the oscillator (25) and the width Tp of the second pulse (P2) are set in such a manner that substantially a whole main lobe of the spectrum of the short pulse wave (Pt) emitted into the space (1) is included in the range of 24.0 to 29.0 GHz (paragraph 34); FIG. 4B is a diagram showing the spectrum of the pulse modulation wave (paragraph 154); radar 20…a transmitting unit 21 for emitting a predetermined short pulse wave Pt (paragraph 183); in the transmitting unit of this short-range radar, a carrier signal S of a predetermined UWB frequency output ; FIG. 7 is a graph showing the relation among the switch isolation, the time width of the first pulse and the increment of the carrier leak (paragraph 159); FIG. 5A is a diagram showing the power waveform of the pulse modulation wave (paragraph 155); FIG. 5B is a diagram showing the power spectrum of the pulse modulation wave (paragraph 156); FIG. 4A is a diagram showing the signal waveform of a pulse modulation wave for explaining the operation of the essential parts of the short-range radar and the control method (paragraph 153).
Olivenbaum et al. (US 4,931,976) describes that the circuit includes temperature measuring means connected to and measuring the temperature of the sensor (column 1 lines 29-34); an improved side lobe suppression circuit in a racon for determining frequency band edge. As the temperature varies, a temperature frequency calibration table receives a temperature measurement and determines which frequencies are out of band as the temperature varies. A microprocessor changes the threshold values in a ram in response to temperature changes to suppress out of band frequencies but to allow the transmission of in band frequencies above a predetermined threshold (Abstract); an improvement is provided in a side lobe suppression circuit for correcting frequency band transmissions as the temperature of the sensor varies (column 1 lines 29-34); the circuit includes temperature measuring means connected to and measuring the temperature of the sensor…a microprocessor is connected to the digitizing means for receiving the temperature measurement and is also connected to a temperature-
Morimoto et al. (US 2003/0006922 A1) describes digital filter wo is connected with the controller 21, filters digital signals supplied and supplies the filtered digital signals to the controller 21…the clock 23 generates clock pulses and supplies them to the controller 21…the controller 21 has controls the potential control circuit 25 on the basis of the digital signals supplied from the digital filter 2o and in accordance with the clock pulses supplied directly from the clock 23 and the clock pulses supplied from the frequency divider 24 (paragraphs 87-89),
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648